Exhibit 10.3 ASSUMPTION AGREEMENT DATE: December 23, 2009 BETWEEN: Paneltech International, LLC (together, “Borrower”) 2999 John Stevens Way Hoquiam, WA 98550 AND: Paneltech Products, Inc. (“Transferee”) 2999 John Stevens Way Hoquiam, WA 98550 AND: ShoreBank Pacific (“Bank”) PO Box 400 Ilwaco, WA 98624 LOAN NO. 100012003 RECITALS A.Bank is the holder of that certain Promissory Note dated January 19, 2001 (the “Note”) in the original principal sum of $500,000, as amended and increased by Change in Terms and currently in the amount of $1,500,000, made by Borrower in favor of Bank. B.Borrower executed a Security Agreement dated January 19, 2001 (the “Security Agreement”), by which Borrower granted to Bank a security interest in the personal property of Borrower. C.Borrower also executed a Business Loan Agreement dated January 19, 2001, which has been replaced by a Business Loan Agreement dated November 30, 2009 (the “Business Loan Agreement”), reciting the terms and conditions under which certain loan or loans were extended to Borrower by Bank as well as other Related Documents as defined in the Business Loan Agreement. D.Leroy D. Nott, Scott D. Olmstead, Ronald H. Iff, Sorb Management Corporation, and L.D.
